Citation Nr: 0312761	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  02-00 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

Procedural history

The appellant had active service from December 5, 1975 to 
February 23, 1976. 

In August 1996, the RO received the appellant's claim of 
entitlement to service connection for PTSD and migraine 
headaches.  In an August 1997 rating decision, the RO denied 
the claims.  The appellant disagreed with the August 1997 
rating decision and initiated this appeal.  

The appellant testified at a videoconference hearing which 
was chaired by the undersigned Veterans law Judge in July 
2002, and accepted such hearing in lieu of an in-person 
hearing.  See 38 C.F.R. § 20.700(e).  A transcript of the 
hearing has been associated with the appellant's VA claims 
folder.


REMAND

In September 2002, the Board undertook additional evidentiary 
development of the issues on appeal, pursuant to authority 
granted by 38 C.F.R. § 19.9 (a) (2) (2002).  The Board 
requested and obtained specific VA medical records.  When 
those records were obtained, the Board notified the appellant 
of the additional evidence in compliance with its Rule of 
Practice 903.  See 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
[codified at 38 C.F.R. § 20.903].   
 
Subsequent to the Board's development action, in Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003) the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R.§ 19.9(a)(2) (2002).  The Federal 
Circuit specifically noted that 38 C.F.R. § 19(a)(2) (2002) 
is inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case to the RO for initial consideration.  

In light of the Federal Circuit's decision, the case must be 
remanded for additional  adjudication by the RO.  See also 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the issues listed above are REMANDED for the 
following action:

1.  The RO must ensure that all notice 
and duty-to-assist provisions of the 
Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations are 
complied with in developing these claims.

2.  The RO should review the evidence of 
record, including the additional evidence 
obtained by the Board, and readjudicate 
the appellant's claims.  The RO should 
accomplish any additional development it 
deems to be necessary.  If any of the 
claims remain denied, the RO should 
provide the appellant with a supplemental 
statement of the case.  The case should 
then be returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




